DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of invention I in the reply filed on 12/15/21 is acknowledged.  The traversal is on the ground(s) that there is no serious search and/or examination burden for the reasons set forth on pages 6 and 7 of the reply.  This is not found persuasive because as noted in the requirement for restriction there would be a serious search and examination burden if restriction were not required at least for the reasons the inventions require a different field of search, e.g. each invention is directed to a different statutory class of invention so that a search for invention I/the apparatus requires searching different classification symbols and employing different search queries that are outside the manner of operating the apparatus as the manner of operating an apparatus does not differentiate apparatus claims from the prior art (See MPEP 2114) whereas a search for invention II/the method requires searching different classification symbols and employing different search queries directed to the particular manner of operating claimed, and the prior art applicable to one invention, e.g. applicable to invention I/the apparatus and for example teaching other manner of operating the apparatus than that as claimed in invention II/the method, would not likely be applicable to another invention, i.e. invention II/the method.
The requirement is still deemed proper and is therefore made FINAL.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“alignment features configured to align the carrier film set relative to the layup mandrel” in claims 1 and 12;
“indexing features configured to index the number of stiffener assemblies onto the carrier film set” in claims 1 and 12;

“movement system configured to propel the carrier film set towards the layup mandrel” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 requires “or a carrier film”.  The limitation is unclear and confusing as claim 1 requires “a carrier film set”, i.e. interpreted as at least one or more items at least one of which is a carrier film wherein “set” is interpreted as set forth in the instant specification as “one or more items”, so that it is unclear if the “a carrier film” of claim 11 is the carrier film of the carrier film set required by claim 1 or an additional carrier film?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robins et al. (U.S. Patent 9,272,495).
Regarding claim 1, Robins discloses a carrier film (and other item) set (considered comprising at least 408 and 402 and optionally further 410 and/or 416 and wherein “set” is interpreted as set forth in the instant specification as “one or more items” and wherein at least 408 is a carrier film wherein “film” is given the plain meaning of “a thin sheet of any material” see MPEP 2111.01 and wherein the carrier film and other item set is hereafter referred to as carrier film set in a like manner to the carrier film set of the instant invention comprises a carrier film and other items such as adhesive, mechanical implementations, magnets, etc.) configured to apply a number of stiffener assemblies (604) to a layup 
Regarding claim 2, the carrier film set taught by Robins is flexible (Column 10, lines 30-32) of the same material used in vacuum bags and considered has a flexibility configured to conform the carrier film set to a surface of the layup mandrel.
Regarding claim 3, Robins teaches a number of retaining features (considered 410 and considered at least adhesive and/or an equivalent to a mechanical feature, a pneumatic feature, an adhesive, or any desirable retaining feature as described in the instant specification as retaining features see [00112]) configured to retain at least a portion of the carrier film set on the layup mandrel (Figure 8).
Regarding claim 4, at least a portion of the carrier film set (e.g. 408) taught by Robins is configured to be retained on the layup mandrel (see claim 3 above), and wherein the at least a portion of the carrier film set has a transparency (Column 10, lines 32-35) configured to accommodate visual inspection of at least ends/edges of the number of stiffener assemblies through the at least a portion of carrier film set (see Figure 8).  

Regarding claim 7, the number of alignment features (considered ends 503 of 402 extending beyond 408 see Figure 5) taught by Robins comprises an alignment feature associated with a first end of the carrier film set and an alignment feature associated with a second end of the carrier film set.
Regarding claim 10, Robins teaches longitudinal reinforcement (considered 402 and/or 416).
Regarding claim 11, Robins teaches at least one of a vacuum bag or a carrier film (considered 408 and Column 10, lines 30-32) (claim 11 rejected in as much as it is currently understood in view of the 35 USC 112 rejection above).  
Regarding claims 8 and 9, the claims are directed to an apparatus.  A claim is only limited by positively recited elements, and thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115).  Further, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  As to claim 8, Robins teaches all of the structural limitations of the claims as set forth above including the number of indexing features comprises a number of visible marks (considered outer flat portions of 402 within confines of 408) wherein the number of visible marks “corresponding to a desired location for an edge of a composite .  
Claims 1-3, 5, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotter et al. (U.S. Patent 9,221,236).
Regarding claims 1 and 12, Rotter discloses a stiffener assembly application system configured to apply a number of stiffener assemblies (144 or 32) to a layup mandrel (106), the stiffener assembly application system comprising: a carrier film (and other item) set (considered comprising at least 38 and 110 and optionally further 116 and/or 120 and/or 132 and/or 135 and wherein “set” is interpreted as set forth in the instant specification as “one or more items” and wherein at least 38 is a carrier film wherein “film” is given the plain meaning of “a thin sheet of any material” see MPEP 2111.01 and wherein the carrier film and other item set is hereafter referred to as carrier film set in a like manner to the carrier film set of the instant invention comprises a carrier film and other items such as adhesive, mechanical implementations, magnets, etc.) configured to apply the number of stiffener assemblies to the layup mandrel, the carrier film set comprising: a number of alignment features (considered either of 
Regarding claim 2, the carrier film set (considered comprising 38 and 110) taught by Rotter has a flexibility configured to conform the carrier film set to a surface of the layup mandrel (see Figure 16).
Regarding claim 3, Rotter teaches a number of retaining features (considered comprising adhesive 116 as in Figure 12 or seal 135 as in Figure 15 and considered at least adhesive and/or an equivalent to a mechanical feature, a pneumatic feature, an adhesive, or any desirable retaining feature as described in the instant specification as retaining features see [00112]) configured to retain at least a portion (e.g. 110 or 132) of the carrier film set on the layup mandrel (Figures 14 and 15 and Column 15, lines 10-30).
Regarding claim 5, at least a portion (e.g. 132) of the carrier film set (considered comprising 38, 110, 132, and 135 as in Figure 15) taught by Robins is configured to be retained on the layup mandrel 
Regarding claim 7, the number of alignment features (considered comprising two outer 110 of Figure 17) taught by Rotter comprises an alignment feature associated with a first end of the carrier film set and an alignment feature associated with a second end of the carrier film set.
Regarding claim 10, Rotter teaches longitudinal reinforcement (considered fibers woven into a fabric see Column 7, lines 10-20).
Regarding claim 11, Rotter teaches a carrier film (considered 38) or vacuum bag film (considered 132) (claim 11 rejected in as much as it is currently understood in view of the 35 USC 112 rejection above).  
Regarding claim 13, Rotter teaches the carrier film set (considered comprising 38 and 110) is one of a number of carrier film sets configured to be loaded in sequence onto the conveyor system to apply additional stiffener assemblies to the layup mandrel (Column 7, lines 58-62).
Regarding claims 8, 9, and 14, the claims are directed to an apparatus (See MPEP 2114 and 2115 as more fully described above).  As to claim 8, Rotter teaches all of the structural limitations of the claims as set forth above including the number of indexing features comprises a number of visible marks (considered either of middle 110 in Figure 17 and/or middle 120 as would be present in Figure 17 or 120 of Figure 15) wherein the number of visible marks “corresponding to a desired location for an edge of a composite charge of a respective stiffener assembly of the number of stiffener assemblies” wherein as the material or article worked upon by the apparatus (as 144 or 32) is a composite charge of a respective stiffener assembly of the number of stiffener assemblies whose width is such that each edge corresponds to the location of the indexing features.  As to claim 9, Rotter teaches all of the structural limitations of the claims as set forth above which structure is capable of “wherein each of the number of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robins in view of Kornitzky et al. (U.S. Patent 4,836,765).
Robins is described above in full detail.  Robins does not require the number of alignment features (considered 410) comprise any particular material (Column 8, lines 35-41) wherein it is known in the art the features comprises a number of magnets (e.g. configured to align a carrier film set relative to magnets of opposite polarity in a layup mandrel) to avoid (e.g. the labor involved with) adhesive sealants and mechanical clamps as taught by Kornitzky (Column 1, line 38 to Column 2, line 64 and Figure 4 and Column 4, lines 18-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the number of alignment features (considered 410) taught by Robins comprises a number of magnets (e.g. configured to align the carrier film set relative to magnets in the layup mandrel) to avoid (e.g. the labor involved with) adhesive sealants and mechanical clamps as taught by Kornitzky.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Robins in view of Rotter.
Robins is described above in full detail.  Robins does not expressly teach how the carrier film set is propelled towards the layup mandrel wherein conventional movement is by a conveyor system having a movement system configured to propel the carrier film set towards the layup mandrel as evidenced by Rotter (described above in full detail).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the carrier film set taught by Robins is part of a stiffener assembly application system configured to apply the number of stiffener assemblies to the layup mandrel, the stiffener assembly application system further comprising a conveyor system having a 
Regarding claim 13, Robins teaches the carrier film set is one of a number of carrier film sets configured to be loaded in sequence onto the conveyor system to apply additional stiffener assemblies to the layup mandrel (Figure 1).
Regarding claim 14, Robins as modified by Rotter teach all of the structural limitations of the claims as set forth above which structure is capable of “wherein each of the number of stiffener assemblies comprises radius fillers, a number of composite charges, and a support, and wherein the number of indexing features are configured to aid in positioning the number of stiffener assemblies using a respective composite charge” wherein as the material or article worked upon by the apparatus (as 604) is wherein each of the number of stiffener assemblies comprises radius fillers, a number of composite charges, and a support.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rotter in view of Robins.
Rotter is described above in full detail and including at least a portion of the carrier film set (e.g. 132) is configured to be retained on the layup mandrel (see claim 3 above) for application of vacuum wherein Rotter does not expressly teach the portion of the carrier film set (132) is transparent or non-transparent.  It is conventional in the art similar portion used for application of vacuum is transparent as evidenced by Robins (described above in full detail).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the at least a portion of the carrier film set (132) as taught by Rotter is transparent as is choosing from the finite, predictable solutions (i.e. transparent or non-transparent) with a reasonable expectation of success including as evidenced by Robins (and thus, wherein the at least a portion of the carrier film set has a transparency configured to accommodate visual inspection of another portion of the carrier film set (38) overlapping the number of .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rotter in view of Kornitzky.
Rotter is described above in full detail.  Rotter does not expressly teach the number of alignment features (considered 135) comprise a number of magnets (it being noted Rotter does not teach away from magnets) wherein it is known in the art the features comprises a number of magnets as taught by Kornitzky (described above in full detail).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the number of alignment features (considered 135) taught by Rotter comprises a number of magnets (e.g. configured to align the carrier film set relative to magnets in the layup mandrel) to avoid (e.g. the labor involved with) adhesive sealants as taught by Kornitzky.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a stiffener assembly application system configured to apply a number of stiffener assemblies to a layup mandrel as claimed wherein the conveyor system further comprises a conveyor belt configured to support the number of stiffener assemblies in a desired orientation.



Conclusion
The prior art made of record as evidence of the definition of “film” as “a thin sheet of any material” is “Film – definition of film by The Free Dictionary” from thefreedictionay.com and Random House Kernerman Webster’s College Dictionary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746